Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “3D Object Modeling using Scale Parameters and Estimated Distance”.


Allowable Subject Matter
	Claims 1-14 and 26 are allowed.  
	The following is a statement of reasons for the indication of allowable subject matter: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:  As per claim 1, the claimed combination of rendering a first portion of a mesh representation, simulation a first distance, and determining a first scale parameter based on the first distance, in combination with rendering a second portion of the mesh representation, simulating a second distance, and determining a second scale parameter based on the second distance in combination with the claimed estimating a simulation distance between the first .
	As per claim 26, this claim has limitations that substantially mirror that of claim 1, and thus is allowed for similar reasons.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Hillebrand (Pub No. US 2016/0073096 A1).

As per claim 17, Hillebrand teaches the claimed:
17. A method of modeling a three-dimensional, 3D, object, the method comprising: 
capturing a plurality of two-dimensional, 2D, images of the 3D object from different points of perspective relative to the 3D object, in an image capture device (Hillebrand in the abstract “Images of the environment are recorded and a 3D scan of the environment is produced with a three-dimensional point cloud.”
Also please see Hillebrand in [0050]-[0051] “an image of the latest 3D scan (or a plurality of 3D scans that have been registered) is displayed as at least part of a view of the three-dimensional point cloud 3DP … In the first display part 130a a video live image VL is displayed, such as that captured by 2D camera 113 for example … As video live image VL changes, such as when the user moves the device 100, the image of the three-dimensional point cloud 3DP changes correspondingly to reflect the change in position and orientation of the device 100 … It should be appreciated that the placement of the image of the three-dimensional point cloud 3DP around the periphery of the video live image VL provides advantages in allowing the user to easily see where additional scanning may be required without taking their eyes off of the display 130”.
According to these portions from Hillebrand, a plurality of two-dimensional, 2D, images of the 3D object are captured from different points of perspective relative to the 3D object because the handheld scanner used by the user is moved to different points of view around the object in order to capture data about the object from different sides of the object); 

generating a 3D model of at least a portion of the 3D object from the captured plurality of 2D images (Hillebrand towards the end of [0007] “… the controller being responsive to producing a three-dimensional point cloud in response to the images recorded in the environment”.
In this instance, the produced “three-dimensional point cloud” corresponds to the claimed “3D model of at least a portion of the 3D object”); and 

scaling dimensions of the 3D model by estimating a distance between the 3D object and the image capture device (Please see Hillebrand at the end of [0062] "... the scale can also be made dependent on the change of an average distance to objects O from the 3D measuring device 100, such as when the user moved the 3D measuring device towards or away from the objects O".  Also please see Hillebrand in [0060] where they refer to the “the scale of representation of the video image VL and/or of the three-dimensional point cloud 3DP on the display 130 may depend on the speed and/or acceleration of the movement of the 3D measuring device 100”) using signals generated by the image capture device and reflected off the 3D object during said capturing ([0006] “The method includes providing a three-dimensional (3D) measurement device having at least one camera and a projector” and [0026] “The projector produces the projected pattern, which may not be within the visible wavelength range. In one embodiment, the projected pattern has a wavelength in the infrared range. The two cameras have a corresponding sensitiveness in this wavelength range, while scattered light and other interferences may be filtered out in the visible wavelength range … Such camera records images of the environment and of the object being scanned”.
According to this passage, the image capture device (3D measurement device) is able to use signals that are projected by the projector into the scene and these signals are reflected back and recorded by the camera (image capture device)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hillebrand in view of Huang et al. (Pub No. US 2016/0012646 A1).

As per claim 18, Hillebrand alone does not explicitly teach the claimed limitations.
However, Hillebrand in combination with Huang teaches the claimed:
18. The method of claim 17, wherein said image capture device comprises a time-of-flight sensor and wherein said estimating a distance comprises detecting the signals using the time-of-flight sensor (Please see Huang in [0064] “The depth sensor may use any method to determine depth or distance to a specific point, for example but not limited to the use of structured light or a light pattern, time-of-flight, radar, sonar, interferometry, and a coded aperture pattern” and Huang in [0071] “The system may mesh or combine color 3D point clouds from different sensors together into a 3D color model of the object. The latter is sometimes referred to as meshing, 3D model construction, 3D model reconstruction or 3D model generation”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image capture device to comprise a time-of-flight sensor and to use the time-of-flight sensor to estimate distance as taught by Huang with the system of Hillebrand in order to use a depth sensor that is more compact and which is able to determine depth measurements with more accuracy and precision.  Huang can further use the time-of-flight sensor to record depth measurements into the scene in additional to the other sensors that are already present in Hillebrand’s system.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hillebrand in 

As per claim 19, Hillebrand alone does not explicitly teach the claimed limitations.
However, Hillebrand in combination with Gilboa teaches the claimed:
19. The method of claim 18, wherein said estimating a distance comprises generating an emulation of the signals detected using the time-of-flight sensor by simulating how the signals generated by said image capture device and reflected off the 3D object during said capturing would illuminate the 3D model (Gilboa in [0043] “For instance, the emulation module 44 may convert a native depth image from a time of flight depth camera to an emulation depth image emulating a depth image produced by a structured light depth camera. This example is not limiting. The emulation module 44 may be configured to convert a native depth image from virtually any camera technology to an emulation depth image emulating a depth image produced by virtually any other type of camera technology”, Gilboa in [0062] “… an illumination image (e.g., as measured from the IR light used to illuminate the scene in time of flight analysis)”, and Gilboa in [0085] “In another example, time-of-flight analysis may be used to indirectly determine a physical distance from the capture device to a particular location in the scene by analyzing the intensity of the reflected beam of light over time”) from a plurality of the different points of perspective (Gilboa in [0089] “Furthermore, while the description above has focused on the use /emulation of a single depth camera, it is to be understood that the above described compatibility technologies may be used to use /emulate two or more depth cameras at the same time. For example, two cameras may be used to view adjacent scenes, and the API may effectively combine information from both cameras to emulate a single camera with a wider field of view”.  In addition, a plurality of different points of perspective is also achieved in Gilboa using a single depth camera to record where the point of perspective of that camera may be changed over time due to user manual re-positioning, e.g. please see Gilboa towards the end of paragraph [0033] where they refer to “… a user may manually reposition the depth camera”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate an emulation by simulating how the signals would illuminate the 3D model from a plurality of the different points of perspective as taught by Gilboa with the system of Hillebrand as modified by Huang in order to emulate the depth map returned from a specific model of depth camera even when that model of depth camera is not used to capture the scene.  Thus this allows a wider range of different types of depth cameras to be used with the system while also providing the software with a depth image that appears to be created from a particular type of depth camera (Gilboa in paragraph [0042]).  Gilboa is combined with Hillebrand as modified by Huang by incorporating the emulation module of Gilboa to apply it to the depth map data in the system of Hillebrand as modified by Huang.


As per claim 20, Hillebrand alone does not explicitly teach the claimed limitations.
However, Hillebrand in combination with Gilboa teaches the claimed:
20. The method of claim 19, wherein said generating an emulation comprises mapping the emulation to the signals detected using the time-of-flight sensor (Gilboa in [0043] “For instance, the emulation module 44 may convert a native depth image from a time of flight depth camera to an emulation depth image emulating a depth image produced by a structured light depth camera. This example is not limiting. The emulation module 44 may be configured to convert a native depth image from virtually any camera technology to an emulation depth image emulating a depth image produced by virtually any other type of camera technology”.  In this instance, the emulation module 44 that converts the native depth image from a time of flight depth camera to the emulation depth image is mapping the emulation to the signals detected by the time-of-flight sensor).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the generated emulation to comprise mapping the emulation to the signals detected using the time-of-flight sensor as taught by Gilboa with the system of Hillebrand as modified by Huang because the time-of-flight sensor data is used to help emulate the depth map image that is returned.  Thus, the data from the time-of-flight sensor helps emulate the depth map returned from a variety of different depth camera models to convert this data into the depth map returned by an expected specific type of depth camera (Gilboa in [0042]-[0043]).  Thus, it helps ensure that the system will correctly read and interpret the depth map data reliably even when a variety of possible different types of depth cameras (including time-of-flight cameras) are used with the system.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hillebrand in view of Mogalapalli et al. (Pub No. US 2018/0205926 A1).

As per claim 21, Hillebrand alone does not explicitly teach the claimed limitations.
However, Hillebrand in combination with Mogalapalli teaches the claimed:
21. The method of claim 17, wherein said image capture device comprises a lens through which the plurality of 2D images are captured and a time-of-flight sensor, which is offset relative to the (Mogalapalli in figures 20-21 shows an RBG camera 33’ where the plurality of 2D images are captured which is offset from the time-of-flight (TOF) sensor 41’ located on the same device (labelled “Holocam Orb”).  Also please see Mogalapalli in [0071] “… a Holocam Orb may include a stereo RGB camera system and a time-of-flight capturing unit”. 
The context of the passage from paragraph [0223] of Mogalapalli indicates that the RGB camera 33’ comprises a lens, e.g. paragraph [0223] of Mogalapalli refers to “… That is, scan lines do not have to be entirely horizontal or vertical. For example, if one of the TOF camera 41’’ or RGB camera 33’’ is rotated relative to the other, then the scan line may be along a diagonal. Similarly, if lens distortion results in curvature of an image, then the lens distortion may be accounted for during texture mapping”.  In this instance, since Mogalapalli is addressing how to account for lens distortion in the RGB camera, this would indicate that the RGB camera comprises a lens); and wherein said estimating a distance comprises detecting the signals using the time-of-flight sensor (Please see Mogalapalli in [0071] “… A preferred example of a time-of-flight capturing unit is the time-of-flight camera ( TOF camera), which determines distances to specific points in a scene by measuring the time-of-flight of a light signal between the time-of-flight camera and a subject for various points of an image”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a capture device that comprises a lens through which the plurality of 2D images are captured and a time-of-flight sensor, which is offset relative to the lens as taught by Mogalapalli with the system of Hillebrand.  This allows the two different types of sensors to be located more closely together to corresponds to close to the same viewpoint and allows both of these sensors to capture data from the scene for 3D reconstruction (Mogalapalli in [0020] and [0189]).  Further, the time-of-flight sensor of Mogalapalli may be able to provide 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612